OPINION — AG — ALTHOUGH THE EXISTENCE OF AN UNEXPENDED BALANCE IN THE APPROPRIATIONS OF THE REQUESTING AGENCY SHOULD BE CONSIDERED IN DETERMINING WHETHER AN EMERGENCY (EMERGENCY FUND) EXISTS, AND IF SO, THE MAGNITUDE THEREOF, SUCH FACT WOULD NOT, AS A MATTER OF LAW, PRECLUDE AN EMERGENCY ALLOCATION IF THE EMERGENCY EXPENDITURE BY THE AGENCY WOULD SO DEPLETE ITS FUNDS THAT IT COULD  CARRY ON ITS NORMAL DUTIES AND FUNCTIONS FOR WHICH THE APPROPRIATIONS WERE MADE. CITE: 26 O.S. 1961 551 [26-551], 62 O.S. 1963 Supp., 139.42-139.49 [62-139.42-139.49] — [62-139.49] 62 O.S. 1963 Supp., 139.44 [62-139.44] (HARVEY H. CODY)